Citation Nr: 1800891	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a higher initial disability rating for bilateral hearing loss, rated as noncompensable, prior to January 6, 2014, 10 percent disabling, from January 6, 2014, to April 28, 2017, and 40 percent disabling, since April 28, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Des Moines, Iowa, Regional Office.  

In January 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In April 2015, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development and there has been substantial, if not full, compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Since the issuance of the November 2015 Supplemental Statement of the Case, numerous relevant pieces of evidence have been associated with the claims folder, and his representative has submitted a properly executed waiver of the procedural right to initial Agency of Original Jurisdiction (AOJ) consideration of this evidence.  Thus, the Board may properly consider this evidence in the first instance.  See 38 C.F.R. § 1304 (2016).  


FINDINGS OF FACT

1.  All audiological examinations of record reflect the Veteran's right ear puretone thresholds are 55 decibels or more at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.

2.  Only a June 2017 VA audiological examination reflects the Veteran has left ear puretone threshold are 55 decibels or more at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.

3.  On VA audiological examination, in March 2012, the Veteran's right ear hearing loss was manifest by an average puretone threshold in decibels of 74, with speech recognition of 94 percent (Level II hearing loss-utilizing Table VI and Level IV-utilizing Table VIa), and an average puretone threshold in decibels of 49, with speech recognition of 96 percent (Level I hearing loss) in the left ear.

4.  On VA audiological examination, in February 2015, the Veteran's right ear hearing loss was manifest by an average puretone threshold in decibels of 104, with speech recognition of zero (Level XI hearing loss-utilizing Table VI and Level XI-utilizing Table VIa), and an average puretone threshold in decibels of 51, with speech recognition of 100 percent (Level I hearing loss) in the left ear.

5.  On VA audiological examination, in June 2017, the Veteran's right ear hearing loss was manifest by an average puretone threshold in decibels of 105, with speech recognition of zero (Level XI hearing loss-utilizing Table VI and Level XI-utilizing Table VIa), and an average puretone threshold in decibels of 63, with speech recognition of 98 percent (Level II hearing loss-utilizing Table VI and Level V-utilizing Table VIa) in the left ear.


CONCLUSIONS OF LAW

1.  Prior to January 6, 2014, the criteria for a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  From January 6, 2014, to April 28, 2017, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  Since April 28, 2017, the criteria for a disability rating in excess of 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially, if not fully, complied with the Board's June 2016 remand directives.  See D'Aries.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct times in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Presently, the Veteran's service-connected bilateral hearing loss has been assigned disability evaluations, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to an increased rating for such disability.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86. 

On the authorized VA audiological evaluation in March 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
85
80
65
LEFT
40
40
60
45
50

The testing revealed a right ear puretone threshold average of 74 and a left ear puretone threshold average of 49.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.

On authorized audiological evaluation in February 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
100
105
105
105
LEFT
40
40
60
50
55

The testing revealed a right ear puretone threshold average of 104 and a left ear puretone threshold average of 51.  Speech audiometry revealed speech recognition ability of zero in the right ear and of 100 percent in the left ear.

On authorized VA audiological evaluation in June 2017, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
55
55
65
65
65

The testing revealed a right ear puretone threshold average of 105 and a left ear puretone threshold average of 63.  Speech audiometry revealed speech recognition ability of zero in the right ear and of 98 percent in the left ear.

      Prior to January 6, 2014

Applying the puretone and speech recognition findings of the March 2012 VA examination to Table VI of Diagnostic Code 6100 reveals Level II right ear hearing loss and Level I left ear hearing loss.  The intersection point for these levels under Table VII shows hearing loss that corresponds to a noncompensable disability rating.  

There is no certification in this case of language difficulties or inconsistent speech audiometry scores so as to allow consideration of the numeric designations contained in Table VIa (see 38 C.F.R. § 4.85(c)), but since the results for the right ear puretone threshold at the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, the Veteran will be given a numeric designation from either Table VI or VIa, whichever results in the higher numerical, and thus, the numerical designation for the right ear is increased to VI.  38 C.F.R. § 4.86(a).  However, the combined numeric designations for the right and left ears of level I and IV still corresponds to a noncompensable rating. 

As utilizing Table VI and VIa both result in a noncompensable disability rating, the Board finds a compensable disability rating for bilateral hearing loss, prior to January 6, 2014, is not warranted.

	From January 6, 2014, to April 28, 2017

Applying the puretone and speech recognition findings of the February 2015 VA examination to Table VI of Diagnostic Code 6100 reveals Level XI right ear hearing loss and Level I left ear hearing loss.  The intersection point for these levels under Table VII shows hearing loss that corresponds to a 10 percent disability rating.  

There is no certification in this case of language difficulties or inconsistent speech audiometry scores so as to allow consideration of the numeric designations contained in Table VIa (see 38 C.F.R. § 4.85(c)), but since the results for the right ear puretone threshold at the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, the Veteran will be given a numeric designation from either Table VI or VIa, whichever results in the higher numerical, and thus, the numerical designation for the right ear remains at Level XI.  38 C.F.R. § 4.86(a).  The intersection point for these levels under Table VII also shows hearing loss that corresponds to a 10 percent disability rating.  

The Veteran is competent to report decreased audiological acuity symptomatology but lacks the necessary training and equipment to provide a competent assessment of the severity of the disability for rating purposes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In fact, the February 2015 VA examination is the first competent and credible evidence sufficient to establish an increase in the severity of the Veteran's hearing loss disability sufficient to establish entitlement to a compensable rating.  See 38 C.F.R. § 3.400(o).  However, the AOJ assigned a 10 percent disability rating for bilateral hearing loss, effective January 6, 2014, and the Board will not disturb this date because this represents a more favorable outcome for the Veteran.  

As utilizing Table VI and VIa both result in a 10 percent disability rating, the Board finds that a rating in excess of 10 percent for bilateral hearing loss from January 6, 2014, to April 28, 2017, is not warranted.

	Since April 28, 2017

Applying the puretone and speech recognition findings of the June 2017 VA examination to Table XI of Diagnostic Code 6100 reveals Level XI right ear hearing loss and Level II left ear hearing loss.  The intersection point for these levels under Table VII shows hearing loss that corresponds to a 10 percent disability rating.  

There is no certification in this case of language difficulties or inconsistent speech audiometry scores so as to allow consideration of the numeric designations contained in Table VIa (see 38 C.F.R. § 4.85(c)), but since the results for the right and left ear puretone thresholds, respectively, at the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, the Veteran will be given a numeric designation from either Table VI or VIa, whichever results in the higher numerical, and thus, the numerical designation for the right ear remains at Level XI but the left ear increases to Level V.  38 C.F.R. § 4.86(a).  The intersection point for these levels under Table VII shows hearing loss that corresponds to a 40 percent disability rating.  

Again, the Board has considered the Veteran's competent account of symptomatology but the June 2017 VA examination is the first competent and credible evidence sufficient to establish entitlement to a 40 percent disability rating for bilateral hearing loss.  See 38 C.F.R. § 3.400(o).  However, in a July 2017 decision, the AOJ assigned a 40 percent disability rating for bilateral hearing loss, effective April 28, 2017.  The Board will not disturb this effective date because this represents a more favorable outcome for the Veteran.  

As a rating under Table VIa results in a higher disability rating, the Board will utilize this table in assigning the Veteran's disability rating.  See 38 C.F.R. § 4.86(b).  Accordingly, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for bilateral hearing, on and after April 28, 2017. 

Although the Veteran has submitted numerous statements indicating how his hearing loss has impacted his life, the rating schedule represents as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

As it relates to the respective disability ratings and the outlined effective dates, the Board finds that the evidence does not raise a question that different ratings are warranted for any period of time from the Veteran's claim to the present time (except as outlined above), so as to warrant any additional staging of the assigned ratings, based on significant change in the level of disability.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Prior to January 6, 2014, a compensable rating for bilateral hearing loss is denied.  

From January 6, 2014, to April 28, 2017, a rating in excess of 10 percent for bilateral hearing loss is denied.

Since April 28, 2017, a rating in excess of 40 percent for bilateral hearing loss is denied.  



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


